Exhibit 10.2

 

BLUE COAT SYSTEMS, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

September 18, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1. Registration Rights

   1

1.1 Definitions

   1

1.2 Company Registration

   2

1.3 Obligations of the Company

   3

1.4 Information from Holder

   5

1.5 Expenses of Registration

   5

1.6 Delay of Registration

   5

1.7 Indemnification

   5

1.8 Reports Under the 1934 Act

   7

1.9 Assignment of Registration Rights

   8

1.10 Limitations on Subsequent Registration Rights

   8

1.11 Termination of Registration Rights

   8

2. Miscellaneous

   8

2.1 Successors and Assigns

   8

2.2 Governing Law

   9

2.3 Counterparts

   9

2.4 Titles and Subtitles

   9

2.5 Notices

   9

2.6 Expenses

   10

2.7 Entire Agreement; Amendments and Waivers

   10

2.8 Severability

   10

2.9 Aggregation of Stock

   10

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of the 18th day
of September, 2003, by and among Blue Coat Systems, Inc., a Delaware corporation
(the “Company”), and the investors listed on Schedule A hereto, each of which is
herein referred to as an “Investor.”

 

RECITALS

 

WHEREAS, the Company and the Investors are parties to the Common Stock Purchase
Agreement of even date herewith (the “Purchase Agreement”); and

 

WHEREAS, in order to induce the Investors to purchase Common Stock (the “Common
Stock”) and invest funds in the Company pursuant to the Purchase Agreement, the
Investors and the Company hereby agree that this Agreement shall govern the
rights of the Investors to cause the Company to register shares of Common Stock
issued to them and certain other matters as set forth herein;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. Registration Rights. The Company covenants and agrees as follows:

 

1.1 Definitions. For purposes of this Section 1:

 

(a) The term “Act” means the Securities Act of 1933, as amended.

 

(b) The term “Form S-4” means such form under the Act as in effect on the date
hereof or any successor registration form under the Act subsequently adopted by
the SEC.

 

(c) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.9
hereof.

 

(d) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(e) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.

 

(f) The term “Other Registrable Securities” means any securities of the Company
(i) that are issued by the Company in connection with a financing, merger or
acquisition transaction occurring subsequent to the date of the Purchase
Agreement



--------------------------------------------------------------------------------

and (ii) that have been granted registration rights by the Company in connection
with such transaction.

 

(g) The term “Registrable Securities” means (i) the Common Stock sold pursuant
to the Purchase Agreement and (ii) any Common Stock of the Company issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange for, or in replacement of, the shares referenced in (i) above,
excluding in all cases, however, any Registrable Securities sold by a person in
a transaction in which his rights under this Section 1 are not assigned.

 

(h) The number of shares of “Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.

 

(i) The term “Rule 144” shall mean Rule 144 under the Act.

 

(j) The term “Rule 144(k)” shall mean subsection (k) of Rule 144 under the Act.

 

(k) The term “SEC” shall mean the Securities and Exchange Commission.

 

1.2 Company Registration.

 

(a) If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Holders) any of its stock or other securities under
the Act in connection with the public offering of such securities (other than a
registration relating solely to the sale of securities of participants in a
Company stock plan, a registration effected on Form S-4 or a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities), the Company shall, at such time, give each Holder
written notice of such registration. Upon the written request of each Holder
given within twenty (20) days after mailing of such notice by the Company in
accordance with Section 2.5, the Company shall, subject to the provisions of
Section 1.2(c), use all commercially reasonable efforts to cause to be
registered under the Act all of the Registrable Securities that each such Holder
requests to be registered.

 

(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with Section
1.5 hereof.

 

(c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 1.2 to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the

 

2



--------------------------------------------------------------------------------

Company and the underwriters selected by the Company (or by other persons
entitled to select the underwriters) and enter into an underwriting agreement in
customary form with such underwriters, and then only in such quantity as the
underwriters determine in their sole discretion will not jeopardize the success
of the offering by the Company. If the total amount of securities, including
Registrable Securities, requested by stockholders to be included in such
offering exceeds the amount of securities sold other than by the Company that
the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
that the underwriters determine in their sole discretion will not jeopardize the
success of the offering. In no event shall any Registrable Securities (together
with any Other Registrable Securities) be excluded from such offering unless all
other stockholders’ securities (other than Other Registrable Securities) have
been first excluded. In the event that the underwriters determine that less than
all of the Registrable Securities requested to be registered can be included in
such offering, then the Registrable Securities that are included in such
offering shall be apportioned pro rata among the selling Holders based on the
number of Registrable Securities held by all selling Holders or in such other
proportions as shall mutually be agreed to by all such selling Holders.
Notwithstanding the foregoing, in no event shall the amount of Registrable
Securities (together with any Other Registrable Securities) included in the
offering be reduced below twenty percent (20%) of the total amount of securities
included in such offering. For purposes of the preceding sentence concerning
apportionment, for any selling stockholder that is a Holder of Registrable
Securities and that is a venture capital fund, partnership or corporation, the
affiliated venture capital funds, partners, retired partners and stockholders of
such Holder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling Holder,” and any pro rata reduction with respect
to such “selling Holder” shall be based upon the aggregate amount of Registrable
Securities owned by all such related entities and individuals.

 

1.3 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

 

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all commercially reasonable efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to sixty (60) days or, if
earlier, until the distribution contemplated in the Registration Statement has
been completed; provided, however, that if the Company has agreed to maintain
the effectiveness of such registration statement for a longer period of time for
any other stockholder of the Company, such registration statement shall remain
effective for such longer period.

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement;

 

3



--------------------------------------------------------------------------------

(c) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them;

 

(d) use all commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

 

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

 

(f) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

 

(g) cause all such Registrable Securities registered pursuant to this Section 1
to be listed on each securities exchange and trading system on which similar
securities issued by the Company are then listed; and

 

(h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

Notwithstanding the provisions of this Section 1, the Company shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any registration statement if the Company shall determine that any such filing
or the sale of any securities pursuant to such registration statement would in
the good faith judgment of the Board of Directors of the Company require
disclosure of material nonpublic information that, if disclosed at such time,
would be materially harmful to the interests of the Company and its
stockholders; provided, however, that during any such period all executive
officers, directors and other stockholders of the Company with similar
registration rights are also prohibited from selling securities of the Company;
provided further, however, that such postponement or suspension (i) shall not
exceed a period of ninety (90) days and (ii) shall be exercised by the Company
not more than once in any twelve (12)-month period.

 

In the event of the suspension of effectiveness of any registration statement
pursuant to this Section 1.3, the applicable time period during which such
registration statement is to remain effective shall be extended by that number
of days equal to the number of days the effectiveness of such registration
statement was suspended.

 

4



--------------------------------------------------------------------------------

1.4 Information from Holder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.

 

1.5 Expenses of Registration. All expenses, other than (i) underwriting
discounts and commissions relating to the Registrable Securities that are being
sold by the Holders and (ii) fees of any counsel for the selling Holders, that
are incurred in connection with registrations, filings or qualifications
pursuant to Section 1.2, including (without limitation) all registration, filing
and qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company shall be borne by the Company.

 

1.6 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

 

1.7 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 1:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and stockholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Act or the 1934 Act, against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the Act, the 1934 Act, any state securities laws or any rule or
regulation promulgated under the Act, insofar as such losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based upon
any of the following statements, omissions or violations (collectively a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state in such
registration statement a material fact required to be stated therein, or
necessary to make the statements therein not misleading or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws, and the Company will reimburse each such
Holder, underwriter, controlling person or other aforementioned person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection l.7(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable to a person
claiming indemnification in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation that occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such

 

5



--------------------------------------------------------------------------------

registration by such Holder, underwriter, controlling person or other
aforementioned person that is claiming indemnification; provided further,
however, that the foregoing indemnity agreement with respect to any preliminary
prospectus shall not inure to the benefit of any such Holder or underwriter or
other aforementioned person, or any person controlling such Holder or
underwriter, from whom the person asserting any such losses, claims, damages or
liabilities purchased shares in the offering, if a copy of the most current
prospectus was not sent or given by or on behalf of such Holder or underwriter
or other aforementioned person to such person, if required by law to have been
so delivered, at or prior to the written confirmation of the sale of the shares
to such person, and if the prospectus (as so amended or supplemented) would have
cured the defect giving rise to such loss, claim, damage or liability.

 

(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Act, legal counsel and accountants for the Company, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any person intended to be indemnified
pursuant to this subsection l.7(b) for any legal or other expenses reasonably
incurred by such person in connection with investigating or defending any such
loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the indemnity agreement contained in this subsection
l.7(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Holder (which consent shall not be unreasonably withheld), and provided
that in no event shall any indemnity under this subsection l.7(b) exceed the net
proceeds from the offering received by such Holder.

 

(c) Promptly after receipt by an indemnified party under this Section 1.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.7, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of liability to

 

6



--------------------------------------------------------------------------------

the indemnified party under this Section 1.7 to the extent of such prejudice,
but the omission to so deliver written notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 1.7.

 

(d) If the indemnification provided for in this Section 1.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Holder, when combined with any amounts paid
by such Holder pursuant to Section 1.7(b), shall exceed the net proceeds from
the offering received by such Holder. The relative fault of the indemnifying
party and the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by any Holder claiming indemnification in connection with an underwritten
public offering are in conflict with the foregoing provisions, the provisions in
the underwriting agreement shall control with respect to such Holder.

 

(f) The obligations of the Company and Holders under this Section 1.7 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1 and otherwise.

 

1.8 Reports Under the 1934 Act. With a view to making available to the Holders
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration, the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Act and the 1934 Act; and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company,

 

7



--------------------------------------------------------------------------------

and (iii) such other information as may be reasonably requested to avail any
Holder of any rule or regulation of the SEC that permits the selling of any such
securities without registration.

 

1.9 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee of
such securities that (i) is a subsidiary, parent, partner, limited partner,
retired partner or stockholder of a Holder, (ii) is a Holder’s family member or
trust for the benefit of an individual Holder, or (iii) after such assignment or
transfer, holds at least 250,000 shares of Registrable Securities (subject to
appropriate adjustment for stock splits, stock dividends, combinations or the
like), provided: (a) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; (b) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement; and (c) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Act.

 

1.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any holder or prospective holder of any securities of the Company that
would allow such holder or prospective holder to receive registration rights
that are senior to the registration rights held by the Holders. For avoidance of
doubt, and other than with respect to a registration relating solely to the sale
of securities of participants in a Company stock plan, a registration effected
on Form S-4 or a registration on any form that does not include substantially
the same information as would be required to be included in a registration
statement covering the sale of the Registrable Securities, registration rights
that allow a holder or prospective holder of securities of the Company to
register any securities of the Company, or include any securities of the Company
in a registered offering, without affording a pari passu right of registration
or inclusion to the Holders shall be deemed to be registration rights senior to
the registration rights held by the Holders.

 

1.11 Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 1 (i) after three (3) years following the
date of this Agreement, (ii) as to any Holder, such earlier time after the date
of this Agreement during which such Holder (A) can sell all shares held by it in
compliance with Rule 144(k) or (B) holds one percent (1%) or less of the
Company’s outstanding Common Stock and all Registrable Securities held by such
Holder (together with any affiliate of the Holder with whom such Holder must
aggregate its sales under Rule 144) can be sold in any three (3)-month period
without registration in compliance with Rule 144 or (iii) after such time at
which such Holder receives freely-tradable securities in connection with any
consolidation, reorganization or merger of the Company with or into any other
corporation or corporations or a sale, conveyance, or other disposition of all
or substantially all of the Company’s property or business.

 

2. Miscellaneous.

 

2.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the

 

8



--------------------------------------------------------------------------------

respective successors and assigns of the parties (including transferees of any
shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

2.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.

 

2.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

2.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

2.5 Notices. All notices, requests, consents and other communications hereunder
shall be in writing; shall be mailed (a) if within the domestic United States,
by first-class registered or certified airmail, by nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
to or from outside the United States, by International Federal Express or
facsimile; shall be deemed given: (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed or (iv) if delivered by facsimile, upon electric confirmation of receipt;
and shall be delivered as addressed as follows:

 

(a) if to the Company, to:

 

      Blue Coat Systems, Inc.

      650 Almanor Avenue

      Sunnyvale, CA 94085

      Attn: Brian NeSmith

      Chief Executive Officer

      Phone: (408) 220-2200

      Telecopy: (408) 220-2250

 

(b) with a copy mailed to:

 

      Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

      155 Constitution Drive

      Menlo Park, California 94025

      Attn: Daniel E. O’Connor, Esq.

      Phone: (650) 321-2400

      Telecopy: (650) 321-2800

 

9



--------------------------------------------------------------------------------

(c) if to the Investors, at the addresses set forth on Schedule A hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

2.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

2.7 Entire Agreement; Amendments and Waivers. This Agreement constitutes the
full and entire understanding and agreement among the parties with regard to the
subjects hereof. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and the holders of a majority of the then-outstanding
Registrable Securities. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each holder of any Registrable Securities, each
future holder of all such Registrable Securities, and the Company. Each Holder
acknowledges that by the operation of this Section 2.7, the holders of a
majority of the then-outstanding Registrable Securities will have the right and
power to diminish or eliminate all rights of such Holder under this Agreement.

 

2.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

2.9 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities (including affiliated venture capital funds) or persons
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

BLUE COAT SYSTEMS, INC.

 

 

--------------------------------------------------------------------------------

By: Brian NeSmith

Title: President and Chief Executive Officer

650 Almanor Avenue

Sunnyvale, CA 94085

 

 

 

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS:

SPROUT ENTREPRENEURS FUND, L.P.

By:

 

DLJ Capital Corporation

Its:

 

General Partner

 

 

--------------------------------------------------------------------------------

By:

 

Robert Finzi

Its:

 

Managing Director

 

Address:

  

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

SPROUT CAPITAL IX, L.P.

By:

 

DLJ Capital Corporation

Its:

 

Managing General Partner

 

 

--------------------------------------------------------------------------------

By:

 

Robert Finzi

Its:

 

Managing Director

 

Address:

  

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

DLJ CAPITAL CORPORATION

 

 

--------------------------------------------------------------------------------

By:

 

Robert Finzi

Its:

 

Managing Director

 

Address:

  

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

JAY SHIVELEY

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Jay Shiveley

 

Address:

  

c/o Sprout Group

    

3000 Sand Hill Road

    

Building 3, Suite 170

    

Menlo Park, CA 94025

 

 

 

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

REGISTRATION RIGHTS AGREEMENT